1    AARON D. FORD
      Attorney General
2    JARED M. FROST (Bar No. 11132)
      Senior Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 East Washington Avenue, Suite 3900
     Las Vegas, Nevada 89101
5    (702) 486-3177 (phone)
     (702) 486-3773 (fax)
6    Email: jfrost@ag.nv.gov

7    Attorneys for Defendants
     Jay Barth and Kyle Groover
8

9

10

11

12                           UNITED STATES DISTRICT COURT

13                                   DISTRICT OF NEVADA

14   SAUL FARVELA,                                     Case No. 2:16-cv-00831-RFB-BNW
15                     Plaintiff,
16    v.                                             STIPULATION AND ORDER FOR
                                                      DISMISSAL WITH PREJUDICE
17   JAY BARTH, et al.,
18                     Defendants.
19

20         Plaintiff Saul Farvela, by and through counsel, Travis N. Barrick, Esq., and

21   Defendants Jay Barth and Kyle Groover, by and through counsel, Aaron D. Ford, Nevada

22   Attorney General, and Jared M. Frost, Senior Deputy Attorney General, hereby stipulate

23   and agree that the above-captioned matter be dismissed with prejudice, and that each party

24   will bear their own attorney fees and costs. This stipulation is made and based on a

25   ///

26   ///

27   ///

28   ///



30                                          Page 1 of 2
1    Settlement Agreement reached by the parties. The parties further state they have resolved
2    this matter in its entirety, and that the Court may accordingly close the case.
3          DATED this 30th day of July, 2019.
4    GALLIAN WELKER & BECKSTROM, LTD. AARON D. FORD
                                      Attorney General
5
     By: /s/ Travis N. Barrick                     By: /s/ Jared M. Frost
6    TRAVIS N. BARRICK, ESQ.                       JARED M. FROST, ESQ.
     Nevada Bar No. 9257                           Nevada Bar No. 11132
7    540 E. St. Louis Avenue                       555 E. Washington Avenue, Ste. 3900
     Las Vegas, Nevada 89104                       Las Vegas, Nevada 89101
8    Attorneys for Plaintiff                       Attorneys for Defendants Barth and Groover
9

10

11

12

13                                               ORDER
14            IT IS SO ORDERED. The matter is DISMISSED WITH PREJUDICE and the
15   Clerk is directed to close the case.
16                                                           August 1, 2019. ___, 2019.
                                                     DATED ________________
17

18                                             ________________________________
                                                    UNITED
                                               RICHARD     STATES DISTRICT
                                                        F. BOULWARE,   II  JUDGE
19
                                               UNITED STATES DISTRICT JUDGE
20
                                               DATED this
21

22

23

24

25

26

27

28


30                                           Page 2 of 2
